—Appeal from a judgment of the County Court of Madison County (Hum*899phreys, J.), rendered April 12, 1994, convicting defendant upon his plea of guilty of the crime of rape in the second degree.
Defendant confessed to having sexual intercourse with an eight-year-old girl and subsequently pleaded guilty to the crime of rape in the second degree in satisfaction of a superior court information. He was sentenced to a term of 2 to 6 years in prison. We reject defendant’s claim that the sentence imposed is harsh and excessive. The crime was heinous in nature. Moreover, as part of the plea bargain allowing defendant to plead guilty to only one count of the information, defendant agreed to leave sentencing to the discretion of County Court. Under the circumstances presented here, we find no reason to disturb the sentence imposed.
Cardona, P. J., Mikoll, Mercure, Casey and Yesawich Jr., JJ., concur. Ordered that the judgment is affirmed.